                          Case 1:21-mc-00463-VSB Document 3 Filed 06/09/21 Page 1 of 1
                          *CONFIDENTIAL – NOT TO BE FILED ON THE PUBLIC DOCKET*


                                          UNITED STATES DISTRICT COURT
                                     FOR THE SOUTHERN DISTRICT OF NEW YORK




            FELIPE CORTES RUIZ,

                                       Petitioner,
                                                                                            21-MC-463 (VSB)
                     v.                                                      Case No. _________________

            THOMAS DECKER, et al.,
                                                                             PROPOSED ORDER
                                       Respondents.




           Upon consideration of Petitioner’s Unopposed Motion for Leave To File Redacted Petition And To Proceed

           Under A Pseudonym, it is hereby ordered:

               1. The ECF Clerk shall replace Petitioner’s name with the pseudonym “John Doe” on the docket.

               2. Petitioner shall file his Redacted Petition for Habeas Corpus on the ECF docket. Identifying

                    information to be redacted includes Petitioner’s personally identifying information including name,

                    age, date of birth, family information, place of residence in the United States, country of origin,

                    country of deportation, length of time in the United States, current location, work history, history of

                    addiction and rehabilitation, nature of criminal conviction and associated cooperation and threats,

                    Social Security Numbers, Alien (Immigration) ID Number and such identifying information of his

                    friends, family, and co-conspirators.

               3. Both parties shall redact all such personally identifying information in any subsequent filings.

               4. Both parties shall submit an unredacted version of all filings with the court.

           Signed this 9th            June
                       ___ day of _____________, 2021                                       __________________________
                                                                                            Hon.
                                                                                            District Court Judge



I have considered the reasons stated in Petitioner’s motions papers, and the ten factors noted with approval in Sealed Plaintiff v. Sealed
Defendant, 537 F.3d 185, 189 (2d Cir. 2008). Upon balancing Petitioner’s interest in anonymity, the public’s interest in disclosure, and the
interest in avoiding prejudice to the Respondent, I find that this action may be filed under a pseudonym. See id.
